Pigott, J.
(dissenting). The issue in this case is simple: whether plaintiff can recover from State Farm, the carrier that issued a SUM endorsement to Knauss’s personal motor vehicle insurance policy. Plaintiff, a person injured while occupying a motor vehicle driven by Knauss, is entitled to recover under the SUM endorsement.
In Matter of State Farm Mut. Auto. Ins. Co. v Amato (72 NY2d 288 [1988]), this Court was asked to decide whether the City of New York, as an unregulated self-insurer, was statutorily required to provide uninsured motorist coverage to two of its police officers who were injured when their police vehicles were struck by uninsured motor vehicles {Amato, 72 NY2d at 294). The officers each filed uninsured motorist claims with State Farm, their insurance carrier, to recover for their personal injuries (see id.). When State Farm denied their claims, both officers sought to arbitrate their uninsured motorist claims, and, in both cases, State Farm petitioned to stay the arbitration (see id.). State Farm argued that it was not obligated to provide uninsured motorist coverage because the City of New York, “as owner of the host vehicle, had the primary obligation to provide uninsured motorist coverage” (id. at 292 [internal quotation marks omitted]). This Court rejected that *822contention, holding that, as an unregulated self-insurer, the City was not statutorily required to provide uninsured motorist coverage to its officers (id. at 290). The Amato Court recognized nonetheless that the officers may make a claim against their own uninsured motorist policy (id. at 293 n 1; see also Williams v City of New York, 144 AB2d 553 [2d Dept 1988] [finding that while the City had no obligation to provide uninsured motorist benefits to the police officer plaintiff, she was entitled to summary judgment against the insurer of her personal vehicle]).
Here, plaintiff is not seeking uninsured motorist coverage from the City, as it is settled under Amato that the City has no obligation to provide the plaintiff with uninsured motorist benefits. It therefore follows, as in our prior precedent, that plaintiff is entitled to coverage under the Knauss’s SUM endorsement.
The legislature intended to make compensation available in cases in which insured persons suffer automobile accident injuries at the hands of financially irresponsible motorists. As this Court recognized in Amato, “[The] Legislature has specifically declared its grave concern that motorists who use the public highways be financially responsible to ensure that innocent victims of motor vehicle accidents be recompensed for their injuries and losses” (Amato, 72 NY2d 288, 292, citing Matter of Allstate Ins. Co. v Shaw, 52 NY2d 818, 819 [1980]). Under the majority’s holding, plaintiff is left without uninsured motorist coverage altogether. Clearly, neither the legislature nor this Court would ever intend such a result.
For these reasons, I dissent and would affirm the order of the Appellate Division.
Judges Read, Stein and Gonzalez* concur; Judge Pigott dissents and votes to affirm in an opinion in which Chief Judge Lippman and Judge Fahey concur; Judge Rivera taking no part.
Order reversed, with costs, and petition for a permanent stay of arbitration granted.